391 U.S. 604 (1968)
IOANNOU
v.
NEW YORK ET AL.
No. 191.
Supreme Court of United States.
Decided June 3, 1968.
ON MOTION FOR LEAVE TO FILE A PETITION FOR REHEARING.
Sydney J. Schwartz on the motion.
Louis J. Lefkowitz, Attorney General of New York, and Daniel M. Cohen, Assistant Attorney General, in opposition.
No. 191, October Term, 1962.
PER CURIAM.
The motion for leave to file a petition for rehearing is denied upon the representation of the Attorney General of New York that the movant may file a new application "to withdraw the funds deposited with the New York City Treasurer" in the light of changed circumstances. See Zschernig v. Miller, 389 U.S. 429; Goldstein v. Cox, 389 U.S. 581.
MR. JUSTICE DOUGLAS.
Since the only changed circumstances concern the intervening decision of this Court in Zschernig v. Miller, 389 U.S. 429, and since the rationale of that decision applies to custodial statutes such as New York has as well as to escheat statutes like Oregon's, I would dispose of the case here and now (either after or without oral argument) and not require petitioner to retravel once more the long, arduous, and expensive path from New York's surrogate court.
MR. JUSTICE HARLAN would deny unconditionally the motion for leave to file a petition for rehearing, substantially for the reasons given in his dissenting opinion in United States v. Ohio Power Co., 353 U.S. 98, 99.
MR. JUSTICE FORTAS and MR. JUSTICE MARSHALL took no part in the consideration or decision of this motion.